Held: That the presumption of fraud arising from the unusual nature of such a sale and transfer, which were out of the usual and ordinary course of business at the bankrupt, could only be overcome by proof on the part of the party taking such transfer, that he took the proper steps to find out the pecuniary condition of the seller; •that he could hardly have failed to know, within the meaning of the bankrupt law, that the object, purpose and effect of such a loan upon such exorbitant rates of interest upon such a conveyance of all the debtor’s assets could only be to defeat the object and impede the operation and effect of the bankrupt act. Decree for the plaintiffs.